Title: George Anderson to the American Commissioners, 16 February 1779
From: Anderson, George
To: American Commissioners,Franklin, Benjamin


Lisbon Feby 16th, 1779
I had the honour of addressing You the 20th October last, the purport of which was to inform You of my situation at that time, and the treatment of a Certain Gentleman, to the Americans that are brought here—
At present I beg leave to give You an exact relation of what has transpired in this place, respecting the said Gentleman, since the above mentioned time— A Number of American Seamen and Masters of Vessels have been set at liberty by different men of War and other English Armed Ships in this harbour, in a most distressing Condition, and in that situation they made application to the French Counsel for Assistance, but I dont find that any one of them has ever Received the smallest supplys from him, and the Gentleman (for whose name I refer You to my letter of the 20th October) has Constantly supplied them with Cloathing and every other necessary they stood in Need of, with out the smallest expectation of ever being Reimburs’d—
Above Thirty of those unfortunate people having been living at his Expence in this place for these four months, Waiting for an Opportunity to France, or some part of the West Indias, but no Opportunity offering, and being desirous to render the United States every service in his power, He determined to send a Vessel, Man’d With those Americans, directly to the Continent, for which purpose he fitted Out a Snow, with Sixteen Six and four pounders, loaded her With a Very Valuable Cargo of Wine, Cloathing &ce, and Give the Command to Captain Joseph Shute (an american who was Castaway on the Coast of Portugal in an American Armed Sloop) and had Confidence enough in me, though an utter stranger to him, to give me the Consignment, and I embarked the 19th January (at St. Ubes which is distant from hence seven leagues) but before she could be dispatched, the English Counsel by Some Means or Other got information that she was destined for America, upon which They immediately Urged the Court to stop her, Untill they could be Convinced to the Contrary— The Gentleman being advised that such an order was to be issued, directed the Vessel to drop below the Fort, where we were obliged to lay Twenty four hours before she could possibly put to Sea—in this time. They (the English Counsel) sent a Twenty Six Gun ship from Lisbon to wait off the harbour for Our coming Out— We set Sail at 11. oCl. Wednesday Night the 20th January, and was unlucky enough to have lightwinds all Night, early Thursday Morning, we discovered the Ship, in Chase, which she continued from that time till Fryday Morning, when She come up With us, and after a Contention of three Broadsides we were Obliged to strike, with the loss of Only One American Killed, And an Other his Arm shot of. The Snow came Out the harbour under French Colours, but she was defended, (at least an attempt) under them of Our Country, That blessed Land of Freedom— She Gave us a full Broadside after the Colours were struck— This Ship is Commanded by a Captain Patrick Fairwether, Mounts Twenty Six, Nine and Six pounders, and Man’d with One hundred and Seventy Two Men, belongs to Liverpool, Called the Bellona—She brought us in here the 25th January when the English Counsel Represented the aforementioned Gentlemen, to the Court, in the blackest light they possibly could, informed them that he had fitted Out an American privateer and loaded her in this harbour, with Arms, Amunition, and Other Warlike stores— The Courts answer was, that if it had been done, twas without their knowledge, and that they Would make a strict examination and punish the Owner in the severest manner, provided he was found Guilty of their accusation, but on the Contrary they should look upon themselves injured in the Grosest manner— During this time we were all Confined on Board the Bellona, and the Chief Justice sent on Board to examine us— The Captain (Shute) deposed that the Vessel was fitted out in France and from thence sent to St. Ubes, where she took in her Cargo, and was bound to St. Eustatia, to this sense was the depositions of the whole Crew (which were Fifty Three in Number) except the 1st. lieutenant, whose deposition I was not admitted to hear— After this the prize was diligently searched for the arm Chest &ce that the English Counsel had assured the Court were on Board and finding no such Articles, and in short every assertion of the Counsel to be false, They returned and made a Representation of the same to the Court, when They immediately sent a Message to the Captain of the Bellona, that they had nothing to do with the prisoners, but what answer was given the English Counsel I Can not at present advise—Though its Evident they must appear Ridiculous in the eyes of the Court— The Noise and disturbance this affair has made here to the prejudice of that Worthy Gentleman . . . . is inexpressible, indeed if the people at the helm had not been his Real friends, I believe the English Would have prevailed on them to have taken his life—
After our Enemy’s (which includes every English Merchant in this place) found that the Court would not interfere in this matter (further than is already described) they then set their heads together, and endeavoured all that in them lay to sink his Credit, by propigating that the prize was worth Ten times as much as she is, and that they would not accept any of his Bills for the Smallest Sum—which so far prevailed with the Portuguez, as to occasion such of them that had accounts against him, to present them, as did every English Merchant that he happened to be indebted to—however the Expiration of these few days has reinstated him to the same Credit as before: Which is not inferior to any Person in Lisbon and his Connections are the first in this Kingdom, without exception—
The Snow and Cargo stood him in upwards of four Thousand pounds Sterling and he says he would expend ten times as much provided it would be of any service to the United States— The Prisoners were set at liberty the 6th Instant, being first strip & almost naked, and the Americans are all now on the same persons expence As before, and are to Continue untill he Can procure e’m a passage to France or Ellse where— Their Number and Names now at his House You have inclosed— During my residence in this place, have endeavoured to acquaint my self with the sentiments of the Portuguez, Respecting their opening their ports to the Americans, And from the best information, I conclude they wou’d Very Readily do it, provided proper steps Were taken, which I will not presume to advise Your Excellencys in—
I Could freely Wish Your Excellency’s would cause If a few French Frigates were to Cruise off this harbour they Might pick up a Number of the London Traders who are perpetually Turning backwards and forwards to this place, Unmolested, besides it would lower the presumptive pride of the few pitiful English that are settled here— Only One Man of War, or Indeed Two well Man’d Frigates would be full Sufficient to clear the Coast, as there is but two English Frigates on this Station (and they are above half their time in harbour) one of which is Called the Pellican, mounts Twenty four, Six And Nine pounders, Very badly Man’d and still a Worse Sailing Vessel Commanded by Captain Henry Loyd, The other Mounts about the same Number of Guns, is well man’d & a fast Sailer, Commanded by a Captain Saller—
It is a shamed, that the French Should Suffer such numbers of the English Merchant Ships to Run to this place as they do, With out the least interruption, when it’s so Convenient for them to put an entire stop to it— I therefore hope Your Excellencys will take the same into Consideration and Cause something decesive to be done— The Gentleman above mentioned is ready and Willing to lend every Aid in his power, and it is hoped that such a Valuable Person [torn: would?] not be neglected or forgot—
I Can not Conclude my letter, in Justice to Your Excellency’s and to my Country; with out informing You, that a Certain John Bulkeley of this place, who it is well known made his whole Estate by the Americans, is part Owner of this Bellona Privateer, and I know, that he owns part of one that is Commanded by a Captain McKinsey, I can’t prove the former but from every Circumstance I am Convinced of the truth of it— This much I am Certain of, that she was sent from Liverpool to him and that Fairwether (the Captain) was to follow his directions—
I have The Honour to be Gentlemen Your Mo. Ob ser
Geo. Anderson
Their Excellency’s Benjamin Franklin Arthur Lee & John Adams Esquires—
 
Addressed: Their Excellency’s Benjamin Franklin, / Arthur Lee, & John Adams Esquere’s, / Ambassadors / at / Paris—
Endorsed by Franklin: Geo. Anderson look for his Letter of the 20th October 78 / Lisbon
Notation: Anderson Geo: Feby. 16. 1779.—
